Citation Nr: 0409073	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  01-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died in December 2000.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.

The appellant and her daughter appeared before a Veterans Law 
Judge at a hearing at the RO in August 2001.  Since that 
Veterans Law Judge no longer works at the Board, in May 2003 
the Board offered the appellant another opportunity for a 
hearing.  Later that month, she indicated that she wanted a 
videoconference hearing.  In June 2003, the Board remanded 
the claims to the RO to schedule her for that hearing.  The 
appellant and her daughter appeared before the undersigned 
Veterans Law Judge at a videoconference hearing in July 2003.

This appeal is REMANDED in part to the RO via the Veterans 
Benefit Administration (VBA) Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.





REMAND

The appellant has testified that the veteran was treated at 
the VA medical center in Houston, Texas.  Also, a review of 
the record reflects that the veteran received Social Security 
disability benefits and that he underwent lumbar spine 
surgery at the Spring Branch Hospital.  Additional records 
from the above-mentioned VA medical center, along with 
records from the Social Security Administration and Spring 
Branch Hospital, may be available.  VA's duty to assist the 
claimant includes obtaining relevant medical records and, if 
applicable, a medical opinion in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

The appellant also testified that prior to 1991, the veteran 
was unable to work because of his service-connected low back 
disorder.  Her testimony suggests that she may be claiming 
clear and unmistakable error in a rating decision during the 
veteran's lifetime.  38 C.F.R. § 3.22(b)(3) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Ask the appellant to identify any 
medical treatment or follow-up for the 
veteran for aspiration pneumonia, 
cerebrovascular accident, hypertension, 
diabetes mellitus, low back disorder, and 
psychiatric symptomatology from January 
1946 to December 2000.  Ask the appellant 
to provide any evidence in her possession 
that pertains to the claims.  38 C.F.R. 
§ 3.159(b)(1) (2003).  Obtain all 
outpatient records from the VA medical 
center in Houston, Texas, from January 
1946 to October 1972, from March 1976 to 
1985, and from March 1992 to December 
2000.  Obtain all hospitalizations 
records from the VA medical center in 
Houston, Texas, from January 1946 to 
December 2000, to include records from 
hospitalizations from April 1951 to 
September 1951; from any hospitalizations 
in 1975 and 1976; and from 
hospitalizations in February 1988, 
September 1988, October 1994, April 1998, 
April 2000, and June 2000.  Obtain all 
records from the Spring Branch Hospital 
for lumbar spine surgery performed in or 
around 1969 or 1970.  Obtain any other 
identified records.  Associate all 
records with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the appellant 
appropriately.  38 C.F.R. § 3.159(e).

2.  Ask the appellant to identify any 
medical professional who has opined on 
the possibility that the veteran's 
service-connected low back disorder 
caused or aggravated his aspiration 
pneumonia, cerebrovascular accident, 
hypertension, or diabetes mellitus.  If 
the appellant identifies a VA medical 
professional, contact that individual and 
ask him or her whether he or she has an 
opinion on whether veteran's service-
connected residuals of fractures of the 
left transverse processes of L1-L4, with 
arthritis, a lumbar laminectomy with 
fusion and excision of a herniated disc, 
and radiculopathies involving possible 
L4-S1 root levels, caused or aggravated 
his aspiration pneumonia, cerebrovascular 
accident, hypertension, or diabetes 
mellitus, and if so, to state his or her 
opinion in writing and submit it to the 
VBA AMC.  Advise the appellant that she 
may submit a statement from any medical 
professional indicating (a) that 
veteran's service-connected low back 
disorder caused or aggravated his 
aspiration pneumonia, cerebrovascular 
accident, hypertension, or diabetes 
mellitus, or (b) that the veteran had 
post-traumatic stress disorder (PTSD) and 
that PTSD caused or aggravated his 
aspiration pneumonia, cerebrovascular 
accident, hypertension, or diabetes 
mellitus.

3.  Obtain copies of all medical and 
other records considered by the Social 
Security Administration (SSA) for all 
claims for Social Security disability 
benefits filed by the veteran, along with 
copies of all SSA decisions.  If any 
request for SSA records is unsuccessful, 
notify the appellant appropriately.  
38 C.F.R. § 3.159(e).

4.  Contact the National Personnel 
Records Center and obtain any additional 
service medical records for the veteran.  
If any request for service medical 
records is unsuccessful, notify the 
appellant appropriately.  38 C.F.R. 
§ 3.159(e).

5.  The VBA AMC should ask the appellant 
to provide the following for her claim 
for DIC benefits under the provisions of 
38 U.S.C.A. § 1318: the date or 
approximate date of the decision(s) 
sought to be attacked collaterally, or 
otherwise provide sufficient details as 
to identify clearly the subject prior 
decision(s), and must indicate how, based 
on the evidence of record and the law at 
the time of the decision(s) being 
attacked, the veteran would have been 
entitled to prevail so as to have been 
receiving a total disability rating for 
ten years immediately preceding his 
death.  See Cole v. West, 13 Vet. App. 
268, 277 (1999).

6.  After the completion of numbers 1, 2, 
3 and 4 above, the veteran's claims file 
should be reviewed by an appropriate VA 
physician for the purpose of obtaining an 
opinion regarding any etiology between 
the veteran's service-connected 
disability and his death.  The veteran's 
claims folder should be made available to 
the physician.  The physician should note 
that the veteran's complete claims file 
was reviewed.  

Based on a review of the evidence, the 
physician is requested to provide 
opinions on the following: 

(1) whether it is as least as likely as 
not that the veteran's service-connected 
residuals of fractures of the left 
transverse processes of L1-L4, with 
arthritis, a lumbar laminectomy with 
fusion and excision of a herniated disc, 
and radiculopathies involving possible 
L4-S1 root levels, caused or aggravated 
his aspiration pneumonia, cerebrovascular 
accident, hypertension, or diabetes 
mellitus; and 

(2) whether it is as least as likely as 
not that the veteran's service-connected 
residuals of a fracture of the left 
transverse processes of L1-L4, with 
arthritis, a lumbar laminectomy with 
fusion and excision of a herniated disc, 
and radiculopathies involving possible 
L4-S1 root levels either (a) caused or 
contributed substantially or materially 
to cause death, (b) combined with the 
principal cause of death to cause death, 
(c) aided or lent assistance to the 
production of death, (d) resulted in 
debilitating effects and general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of the 
other disease that primarily caused 
death, or (e) were of such a severity as 
to have had a material influence in 
accelerating the veteran's death.  

A complete rationale should be given for 
all opinions and conclusions expressed.

7.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

8.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




